DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Schmalholz (US-7651046). Regarding Claim 1, Schmalholz discloses a winding machine comprising a frame (inherent in order to support the winding device structure), a spindle 8, a winding material guiding structure 7,10 which comprises a traversing winding material guide 10 which is driven for executing a traversing movement, comprises a bail means 7 which is pressed against an outer surface of a wound package 9 wound on the spindle and is moved during a winding process according to an increasing diameter of the wound package for providing a compensating movement relative to the spindle (via rotation (D) as described at Column 5, line 56 – Column 6, line 9), a winding material supply guide 6 arranged upstream from the traversing winding material guide, the winding material supply guide being located at a position of the frame remote from the winding material guiding structure (as depicted in Figure 4A and 4B, material supply guide 6 is spaced from material guiding structure 7, 10) and a winding material being transferred directly from the winding material supply guide to the winding material guiding structure (depicted in Figures 4A and 4B the winding material 1 is transferred directly from winding material supply 6 to winding material guide structure 7,10), and the winding material supply guide being moveable dependent on the compensating movement (via rotation (D) as described at Column 5, Line 56 – Column 6, Line 9) (Figures 1-16).

Regarding Claim 2, Schmalholz discloses the movement of the winding material supply guide is such that a supply angle  of the winding material (defined by incline of material 1 passing from 6 to 10 to 7 to 9 in Figures 4A and 4B) into the winding material guiding structure does not change in a plane (x-z-plane) having an orientation transvers to a traversing axis of the traversing winding material guide (as shown in the transition of Figure 4A to Figure 4B) (Figures 1-16).

Regarding Claim 3, Schmalholz discloses it is possible to move the winding material supply guide by an actuator dependent on the compensating movement (in order to perform the rotation (D) and maintain the distances x,y,z as described at Column 5, Line 56 – Column 6, Line 9) (Figures 1-16).

Regarding Claims 4-5, Schmalholz discloses the compensating movement of the winding material guiding structure is mechanically coupled to the movement of the winding material supply guide (via 15) (Figures 1-16).

Regarding Claim 6, Schmalholz discloses the traversing winding material guide guides and/or redirects the winding material by a sliding contact (see Column 5, Lines 44-49) (Figures 1-6).

Regarding Claims 8-10, Schmalholz discloses the winding material guiding structure and the winding material supply guide are each guided for a translational movement with parallel degrees of freedom (via the pivotal rotational movement (D) of common mounting structure 15 which maintains the geometrical relationships, such as lengths x,y,z and angles of deflection of the winding material as described in Column 5, Line 56 – Column 6, Line 9) (Figures 1-16).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmalholz (US-7651046). Regarding Claim 7, Schmalholz discloses the winding machine of claim 1, as advanced above but does not expressly disclose the length of the winding material between the winding material supply guide and the traversing winding material guide is at least 300 mm.
However, one of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been obvious through routine experimentation and optimization, for one of ordinary skill in the art before the effective filing date of the claimed invention to make the length between the winding material between the winding material supply guide and the traversing winding material guide at least 300 mm improve the package wind quality by preventing varying thread-path lengths and reducing the thread tension variations as taught by Schmalholz at Column 4, Lines 34-46.

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E DONDERO whose telephone number is (571)272-5590. The examiner can normally be reached Monday-Friday 6 am - 4 pm ET, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E DONDERO/Primary Examiner, Art Unit 3619